      Case 19-33408             Doc 12        Filed 11/26/19 Entered 11/26/19 14:51:24                          Desc Notice of
                                                Deficiency Ch 7 Page 1 of 1
Form defntc7

                                         UNITED STATES BANKRUPTCY COURT
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604

In Re:
Steven Villalobos                                                      Case No. : 19−33408
1421 W Elmdale                                                         Chapter : 7
3B                                                                     Judge :    Deborah L. Thorne
Chicago, Il 60660
SSN: xxx−xx−7561 EIN: N.A.



                            NOTICE OF DEFICIENCY: POSSIBLE DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed. The deadline in this case is: December 9, 2019.
      The Clerk has determined that you have failed to file or complete the following required documents:
· None.


      If you do not complete and file these documents, your case will be dismissed on the 45th day after your case was filed.

      The following additional documents were also due at the time of filing and are missing or deficient:

· Certificate of Credit Counseling.


                                                                      FOR THE COURT

Dated: November 26, 2019                                              Jeffrey P. Allsteadt, Clerk
                                                                      United States Bankruptcy Court
